DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-a (i.e., claims 1-3 and 6-9) in the reply filed on 01/24/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/20 and 02/16/21 was considered by the examiner.
Drawings
The drawings were received on 03/27/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It does not appear to capture the essence of the disclosed/claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unit electrode" in line 5 and "the unit electrodes" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a connected plurality of unit electrodes”, it is immediately unclear whether applicant refers to the same “connected plurality of unit electrodes”, or to another/different “unit electrode(s)”. In addition, it is unclear which one of the “unit 
The term “specific resistance” in claim 1 is a relative term which renders the claim indefinite. The term “specific resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact magnitude of “resistance” is totally unknown, subjective and open to interpretation.
Claim 7 recites the limitation "the electrodes" in lines 1 and 3 (two [2] occurrences) and "the connected plurality of electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a connected plurality of unit electrodes”, it is immediately unclear whether applicant refers to the same “connected plurality of unit electrodes”, or to another/different “electrode(s)”  and/or “connected plurality of electrodes”. In addition, it is unclear which one of the “electrode(s)” is being referred to. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 8 recites the limitation "the electrode" in lines 3 and 5 (two [2] occurrences) and "the connected plurality of electrodes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a connected plurality of unit electrodes”, it is immediately unclear whether applicant refers to the same “connected plurality of unit electrodes”, or to another/different “electrode”  and/or “connected plurality of electrodes”. In addition, it is unclear which one
The language “by an adhesive property of an outer surface of the electrode” and “having integrated conductivity by conductivity of the electrode” in claim 9 is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. In this case, it is not understood what is meant by “the adhesive property of an outer surface” and “integrated conductivity by conductivity of the electrode” in terms of structural arrangement and functional aspect of the “connected plurality of unit electrodes”. Further, the structural cooperative relationship between “the connected plurality of unit electrodes”, “the unit electrode” and “the electrode” is unknown, if so intended, to achieve or obtain the so-claimed “adhesive property” and/or “integrated conductivity”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “flexibility” in claim 9 is a relative term which renders the claim indefinite. The term “flexibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact degree of “flexibility” is totally unknown, subjective and open to interpretation.

To the extent the present claims were understood by the examiner (see 112 rejection supra), please note the following art rejection:	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2016-0027364 (hereinafter referred to as KR’364).
As to claims 1-2:
KR’364 discloses that it is known in the art to make a battery cell (see Abstract; 0019-0025; 0032-0037; 0040-0048; 0050-0051; 0054-0059; Claim 1; see FIGURES 2-7) comprising an interconnected electrode assembly including a plurality of electrode units/elements which are interconnected, each one of the electrode units/elements comprise a solid (shape) mixture including an electrochemically active material and a binder/conductive aid, a separator interposed between the electrode units/elements, first/second electrode tabs connected to respective electrode units/elements (Abstract; 0019-0025; 0032-0037; 0040-0048; 0050-0051; 0054-0059; Claim 1; see FIGURES 2-7). In this case, the first/second electrode tabs inherently have different resistance/conductivities due to the different dimensions, sizes, materials and spacing. Further, given that the present claim fails to define the specific magnitude/degree of resistance, it is deemed that the configuration and construction of the first/second electrode tabs of KR’364, as explained supra, are sufficient to satisfy applicant’s broadly claimed requirement. 

    PNG
    media_image1.png
    332
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    344
    304
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    252
    401
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    368
    369
    media_image4.png
    Greyscale



As to claim 6:
	KR’364 discloses the electrode units/elements comprise a solid (shape) mixture including an electrochemically active material and a binder/conductive aid (0019-0025; 0032-0037; 0040-0048; Claim 1; discussion of FIGURES 2-3). 
As to claims 7 and 9:
	As illustrated in FIGURES 5-7, supra, the electrode unit/elements are connected to one another in an area (also including the thickness direction) thereof; and the first/second electrode tabs are flexible (bendable/foldable) tabs/wiring element connected to respective electrode units/elements. Note that the term “area” encompasses any region, part, section, segment, zone, or point of the electrode unit/element, and does not define any specific location. Notice further that the term “flexibility” is a relative term, and the claim fails to define the specific degree of flexibility. 
As to claim 8:
As illustrated in FIGURES 5-7, supra, the electrode unit/elements are connected to one another (including outer surfaces thereof) by the first/second electrode tabs, thereby forming an integrated unit electrode having integrated conductivity as they are all connected by same first/second electrode tabs.
	Thus, the present claims are anticipated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2016-0027364 (hereinafter referred to as KR’364) as applied to claim 1 above, and further in view of Botos 2004/0185332.

In this respect, Botos discloses that it is known in the art to have an electrochemical cell using heating wires to attach/affix wire tab to an electrode and make electrical contact with the conductive support of anode/cathode active material (0044; FIGURE 8). In this case, the teachings of Botos readily envision or conceptualize a heating wire in conjunction with an electrode of a battery cell regardless of the ultimately intended use. Further, since the present claim fails to define the specific structural arrangement and/or functionality between the heating wire and the electrode unit, it is deemed that the teachings of Botos read on applicant’s broadly claimed invention. 
	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to attach/affix the heating wire of Botos in the electrode unit of KR’364 as Botos teaches that the specifically disclosed heating wire/wire tab/electrode assembly is beneficial for attaching/affixing wire tab to an electrode and making electrical contact with the conductive support of anode/cathode active material, thereby enhancing mechanical stability and electrical contact. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727